 



Exhibit 10.1
FORM OF CONTINUITY AGREEMENT FOR OFFICERS
     This Agreement (the “Agreement”) is dated as of July 16, 2007 by and
between Tronox Incorporated, a Delaware corporation (the “Company”), and David
J. Klvac (the “Executive”).
     WHEREAS, the Company’s Board of Directors considers the continued services
of key executives of the Company to be in the best interests of the Company and
its stockholders; and
     WHEREAS, the Company’s Board of Directors desires to assure, and has
determined that it is appropriate and in the best interests of the Company and
its stockholders to reinforce and encourage the continued attention and
dedication of key executives of the Company to their duties of employment
without personal distraction or conflict of interest in circumstances which
could arise from the occurrence of a change in control of the Company; and
     WHEREAS, the Company’s Board of Directors has authorized the Company to
enter into continuity agreements with those key executives of the Company and
any of its respective subsidiaries (all of such entities, together with the
Company, are hereinafter referred to as an “Employer”), such agreements to set
forth the severance compensation which the Company agrees under certain
circumstances to pay such executives; and
     WHEREAS, the Executive is a key executive of an Employer and has been
designated as an executive to be offered such a continuity compensation
agreement with the Company.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:
     1. Term. This Agreement shall become effective on the date the Company
first offers shares of its Class A common stock in an initial public offering
(the “Effective Date”) and remain in effect until the third anniversary thereof;
provided, however, that this Agreement shall automatically renew for an
additional year on each successive anniversary of the Effective Date, unless an
Employer informs the Executive, in writing, at least 180 days prior to the
renewal date, that this Agreement shall not be renewed. The foregoing shall
constitute the “Term” of this Agreement for purposes hereof.
     2. Change in Control. No compensation or other benefit pursuant to
Section 4 hereof shall be payable under this Agreement unless and until either
(i) a Change in Control of the Company (as hereinafter defined) shall have
occurred while the Executive is employed by an Employer and the Executive’s
employment by an Employer thereafter shall have terminated in accordance with
Section 3 hereof or (ii) the Executive’s employment by an Employer shall have
terminated in accordance with Section 3(a)(ii) hereof prior to the occurrence of
the Change in Control. Except as provided in Section 2(e) hereof, for purposes
of this Agreement, a “Change in Control” shall be deemed to have occurred if,
beginning on the Effective Date and before the end of the Term of this
Agreement:
          (a) any person (“Person”) as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as used in
Section 13(d) and 14(d) thereof, including a “group” as defined in Section 13(d)
of the Exchange Act but excluding the Company and any subsidiary and any
employee benefit plan sponsored or maintained by the Company or any subsidiary
(including any trustee of such plan acting as trustee), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), of securities of the Company representing 25% or more of the combined
voting power of the Company’s then outstanding securities (other than indirectly
as a result of the Company’s redemption of its securities); or
          (b) the consummation of any merger or other business combination of
the Company, sale of 50% or more of the Company’s assets, liquidation or
dissolution of the Company or combination of the foregoing transactions (the
“Transactions”) other than a Transaction immediately following which the
shareholders of the Company and any trustee or fiduciary of any Company employee
benefit plan immediately prior to the Transaction own at least 60% of the voting
power, directly or indirectly, of (A) the surviving corporation in any such
merger or other business combination; (B) the purchaser of or successor to the
Company’s assets; (C) both the surviving

1



--------------------------------------------------------------------------------



 



corporation and the purchaser in the event of any combination of Transactions;
or (D) the parent company owning 100% of such surviving corporation, purchaser
or both the surviving corporation and the purchaser, as the case may be; or
          (c) within any twenty-four month period, the persons who were
directors immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of a successor to the Company.
For this purpose, any director who was not a director at the beginning of such
period shall be deemed to be an Incumbent Director if such director was elected
to the Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors (so long
as such director was not nominated by a person who commenced or threatened to
commence an election contest or proxy solicitation by or on behalf of a Person
(other than the Board) or who has entered into an agreement to effect a Change
in Control or expressed an intention to cause such a Change in Control); or
          (d) a majority of the members of the Board of Directors in office
immediately prior to a proposed transaction determine by a written resolution
that such proposed transaction, if taken, will be deemed a Change in Control and
such proposed transaction is consummated.
          (e) The following events shall not constitute a Change in Control
under this Agreement and shall not be considered in determining whether a Change
in Control has occurred:
               (i) the sale or purchase of the Company’s Class A common stock in
connection with the initial public offering of such stock;
               (ii) the distribution to Kerr-McGee shareholders of the shares of
the Company’s Class B common stock that Kerr-McGee owns subsequent to the
Effective Date;
               (iii) Kerr-McGee Corporation exchanging shares of the Company’s
Class B common stock that it owns subsequent to the completion of the initial
public offering of such stock with its shareholders in return for shares of
Kerr-McGee Corporation;
               (iv) any event that qualifies as a “change in control” under the
terms of any agreement providing for continuity compensation under similar terms
and conditions as this Agreement if such agreement was entered into by the
Executive and Kerr-McGee Corporation before the Effective Date of this Agreement
and remains in effect on the date of the qualifying event; or
               (v) if the Executive is not a party to an agreement described in
Section 2(e)(iv), above, any event that would qualify as a “change in control”
under the terms of this Agreement if the term “Kerr-McGee Corporation” were
substituted for the term “Company” in Section 2 hereof and this Section 2(e)
were disregarded.
     3. Termination of Employment; Definitions.
     (a) Termination without Cause by the Company or for Good Reason by the
Executive.
               (i) The Executive shall be entitled to the compensation provided
for in Section 4 hereof, if within two years after a Change in Control, the
Executive’s employment by an Employer shall be terminated (A) by an Employer for
any reason other than (I) the Executive’s Disability or Retirement, (II) the
Executive’s death or (III) for Cause, or (B) by the Executive with Good Reason
(all terms are as hereinafter defined), unless such termination occurs with the
Executive’s prior written consent expressly waiving the rights provided
hereunder.
               (ii) In addition, the Executive shall be entitled to the
compensation provided for in Section 4 hereof if, (A) in the event that an
agreement is signed which, if consummated, would result in a Change of Control
and, within 12 months thereafter, the Executive is terminated without Cause by
the Company (other than on account of Executive’s Death or Disability) or
terminates employment with Good Reason prior to the Change in Control, (B) such
termination is at the request or instigation of the acquiror or merger partner
or otherwise in connection with the anticipated Change in Control, and
(C) within said 12 month period, such Change in Control actually occurs.

2



--------------------------------------------------------------------------------



 



          (b) Disability. For purposes of this Agreement, “Disability” shall
mean the Executive’s absence from the full-time performance of the Executive’s
duties (as such duties existed immediately prior to such absence) for 180
consecutive business days, when the Executive is disabled as a result of
incapacity due to physical or mental illness.
          (c) Retirement. For purposes of this Agreement, “Retirement” shall
mean the Executive’s voluntary termination of employment pursuant to late,
normal or early retirement under a pension plan sponsored by an Employer, as
defined in such plan, but only if such retirement occurs prior to a termination
by an Employer without Cause or by the Executive for Good Reason.
          (d) Cause. For purposes of this Agreement, “Cause” shall mean:
               (i) the willful and continued failure of the Executive to perform
substantially all of his or her duties with an Employer (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to such Executive by the
Board of Directors (the “Board”) of the Company which specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed his or her duties;
               (ii) the willful engaging by the Executive in gross misconduct
which is materially and demonstrably injurious to the Company or any Employer;
or
               (iii) the conviction of, or plea of guilty or nolo contendere to,
a felony.
          Termination of the Executive for Cause shall be made by delivery to
the Executive of a copy of a resolution duly adopted by the affirmative vote of
not less than a three-fourths majority of the non-employee Directors of the
Company or of the ultimate parent of the entity which caused the Change in
Control (if the Company has become a subsidiary) at a meeting of such Directors
called and held for such purpose, after 30 days prior written notice to the
Executive specifying the basis for such termination and the particulars thereof
and a reasonable opportunity for the Executive to cure or otherwise resolve the
behavior in question prior to such meeting, finding that in the reasonable
judgment of such Directors, the conduct or event set forth in any of clauses
(i) through (iii) above has occurred and that such occurrence warrants the
Executive’s termination.
          (e) Good Reason. For purposes of this Agreement, “Good Reason” shall
mean the occurrence, within the Term of this Agreement, of any of the following
without the Executive’s written consent expressly waiving the rights provided
hereunder:
               (i) any material and adverse diminution in the Executive’s duties
or responsibilities with the Company (or any affiliate thereof) from those in
effect immediately prior to the Change in Control;
               (ii) any reduction in the Executive’s annual base salary or any
adverse change in bonus opportunity or participation in cash bonus programs in
effect immediately prior to the Change in Control;
               (iii) any requirement that Executive be based at a location more
than 35 miles from the location at which the Executive was based immediately
prior to the Change in Control (or a substantial increase in the amount of
travel Executive is required to do because of a relocation of the executive
offices);
               (iv) any failure by the Company to obtain from any successor to
the Company an agreement reasonably satisfactory to the Executive to assume and
perform this Agreement, as contemplated by Section 10(a) hereof; or
               (v) any amendment, reduction or termination of any benefit plan,
program or arrangement, which has the effect of causing the Executive to have
benefits which are not substantially similar, in the aggregate, to those
benefits provided to the Executive immediately prior to the Change in Control.
          Notwithstanding the foregoing, in the event Executive provides the
Company with a Notice of Termination (as defined below) referencing this
Section 3(e), the Company shall have 30 days thereafter in which to cure or
resolve the behavior otherwise constituting Good Reason. Any good faith
determination by Executive that Good Reason exists shall be presumed correct and
shall be binding upon the Company.

3



--------------------------------------------------------------------------------



 



          (f) Notice of Termination. Any purported termination of the
Executive’s employment (other than on account of Executive’s death) with an
Employer, if such termination occurs after the occurrence of a Change in Control
or under circumstances specified under Section 3(a)(ii) above, shall be
communicated by a Notice of Termination to the Executive, if such termination is
by an Employer, or to an Employer, if such termination is by the Executive. For
purposes of this Agreement, “Notice of Termination” shall mean a written notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provisions so indicated. For purposes of this Agreement, no purported
termination of Executive’s employment with an Employer shall be effective
without such a Notice of Termination having been given.
     4. Compensation Upon Termination After a Change in Control.
          Subject to Section 9 hereof, if within two years of a Change in
Control, the Executive’s employment by an Employer shall be terminated in
accordance with Section 3(a) (the “Termination”), the Executive shall be
entitled to the following payments and benefits:
          (a) Severance. The Company shall pay or cause to be paid to the
Executive a cash severance amount equal to (i) three (3) times the sum of
(A) the Executive’s annual base salary on the date of the Change in Control (or,
if higher, the annual base salary in effect immediately prior to the giving of
the Notice of Termination) and (B) the higher of: (x) the average of the actual
bonuses earned by the Executive in respect of the three years prior to the year
in which the Change in Control occurs under the Company’s incentive award
program, or (y) the Executive’s target bonus for the year of Termination, plus
(ii) in lieu of continuation of any of the Executive’s perquisites as provided
to the Executive prior to the Change in Control (or, if greater, at the time of
Termination), a cash payment equal to 7 percent of the Executive’s annual base
salary as in effect on the date of the Change in Control for each of the three
(3) years following the date of Termination. This cash severance amount shall be
payable in a lump sum.
          (b) Additional Payments and Benefits. The Executive shall also be
entitled to:
               (i) a lump sum cash payment equal to the sum of (A) the
Executive’s accrued but unpaid annual base salary through the date of
Termination, (B) the unpaid portion, if any, of bonuses previously earned by the
Executive pursuant to the Company’s Executive incentive award program, plus the
pro rata portion of the bonus to be paid for the year in which the date of
Termination occurs (calculated through the date of Termination), (C) an amount,
if any, equal to compensation previously deferred (excluding any qualified plan
deferral) and any accrued vacation pay, in each case, in full satisfaction of
Executive’s rights thereto, and (D) an amount, if any, equal to the value of the
number of performance units that the Executive would have earned if the
performance period for such performance units had ended on the date of the
Change in Control or, if greater, the target number of performance units under
the award.
               (ii) a lump sum cash payment equal to the aggregate sum of
(A) additional pension contributions in an amount equal to the Company’s
contributions under the Company’s 401(k) plan, profit sharing or other savings
pension plans (or such other qualified and nonqualified defined contribution
pension plans as then in effect) for the three (3) year period following the
date of Termination (the “Separation Period”) (based on assumed rates of
Executive’s contributions at the level of participation in effect as of the last
date Executive was permitted to participate); and (B) the difference between the
discounted present value (i.e., lump sum value) of the annuity benefit the
Executive is entitled to receive under the Company’s qualified and nonqualified
defined benefit retirement programs in which the Executive is a participant
calculated through the date of Termination and the discounted present value
(i.e., lump sum value) of the annuity benefit the Executive would be entitled to
receive under such retirement programs calculated after adding an additional
five years of credit to age and service up to a maximum of age 65 as if the
executive had been paid at the rate used to calculate the payments under
Section 4(a), provided that the additional credits added with respect to each
retirement program shall not exceed five years when added to any additional
credits already provided by the terms of the such programs in respect of the
Termination covered hereby.
               (iii) continued medical, dental, vision, and life insurance
coverage (excluding accident, death, and disability insurance) for the Executive
and the Executive’s eligible dependents or, to the extent such coverage is not
commercially available, such other arrangements reasonably acceptable to the
Executive, on the same basis as in effect prior to the Change in Control or the
Executive’s Termination, whichever is deemed to provide for more substantial
benefits, for a period ending on the earlier of (A) the end of the Separation
Period or (B) the commencement of comparable coverage by the Executive with a
subsequent employer;

4



--------------------------------------------------------------------------------



 



               (iv) unless it would adversely affect the Company’s ability to
use pooling of interest accounting in a Change in Control transaction in which
such accounting is intended to be used, immediate 100% vesting of all
outstanding stock options, stock appreciation rights and restricted stock
granted or issued by any Employer to the extent not previously vested on or
following the Change of Control; and
               (v) all other accrued or vested benefits in accordance with the
terms of the applicable plan (with an offset for any amounts paid under
Section 4(b)(i)(C), above).
          All lump sum payments under this Section 4 shall be paid within 15
business days after Executive’s date of Termination, provided, however, that
such payment shall be made 30 days after Termination in the event that the
Company requires the Executive to sign a release at the time of Termination.
Discounted present value (i.e., lump sum value) for purposes of subsection
(ii) above shall be calculated using a discount factor equal to one percentage
point below the rate of interest, per annum, publicly announced by The Chase
Manhattan Bank, N.A. as its prime rate in effect at its principal office in New
York City, and using the actuarial factors set forth in the defined benefit
retirement program.
          (c) Outplacement. If so requested by the Executive, outplacement
services shall be provided by a professional outplacement provider selected by
Executive; provided, however, that such outplacement services shall be provided
the Executive at an aggregate total cost to the Company of not more than ten
(10) percent of such Executive’s annual base salary.
          (d) Withholding. Payments and benefits provided pursuant to this
Section 4 shall be subject to any applicable payroll and other taxes required to
be withheld.
     5. Compensation Upon Termination for Death, Disability or Retirement.
          If an Executive’s employment is terminated by reason of Death,
Disability or Retirement prior to any other termination, Executive will receive:
          (a) the sum of (i) Executive’s accrued but unpaid salary through the
date of Termination, (ii) the pro rata portion of the Executive’s target bonus
for the year of Executive’s Death or Disability (calculated through the date of
Termination), and (iii) an amount equal to any compensation previously deferred
and any accrued vacation pay; and
          (b) other accrued or vested benefits in accordance with the terms of
the applicable plan (with an offset for any amounts paid under item (a)(iii),
above).
     6. Excess Parachute Payments.
               (a) (i) If it is determined (as hereafter provided) that any
payment or distribution by the Company or any Employer to or for the benefit of
the Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise pursuant to or by reason of any
other agreement, policy, plan, program or arrangement, including without
limitation any stock option, stock appreciation right or similar right, or the
lapse or termination of any restriction on or the vesting or exercisability of
any of the foregoing (a “Severance Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto) by
reason of being “contingent on a change in ownership or control” of the Company,
within the meaning of Section 280G of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law, or any interest or
penalties with respect to such excise tax (such tax or taxes, together with any
such interest and penalties, are hereafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment or payments (a “Gross-Up Payment”) in an amount such that, after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax, imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Severance Payments.
               (ii) Subject to the provisions of Section 6(a)(i) hereof, all
determinations required to be made under this Section 6, including whether an
Excise Tax is payable by the Executive and the amount of such Excise Tax and
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment,
shall be made by the nationally recognized firm of certified public accountants
(the “Accounting Firm”) used by the Company prior to the Change in Control (or,
if such Accounting Firm declines to serve, the Accounting Firm shall be a

5



--------------------------------------------------------------------------------



 



nationally recognized firm of certified public accountants selected by the
Executive). The Accounting Firm shall be directed by the Company or the
Executive to submit its preliminary determination and detailed supporting
calculations to both the Company and the Executive within 15 calendar days after
the Termination Date, if applicable, and any other such time or times as may be
requested by the Company or the Executive. If the Accounting Firm determines
that any Excise Tax is payable by the Executive, the Company shall pay the
required Gross-Up Payment to, or for the benefit of, the Executive within five
business days after receipt of such determination and calculations. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall, at the same time as it makes such determination, furnish the Executive
with an opinion that he has substantial authority not to report any Excise Tax
on his/her federal, state, local income or other tax return. Any determination
by the Accounting Firm as to the amount of the Gross-Up Payment shall be binding
upon the Company and the Executive absent a contrary determination by the
Internal Revenue Services or a court of competent jurisdiction; provided,
however, that no such determination shall eliminate or reduce the Company’s
obligation to provide any Gross-Up Payment that shall be due as a result of such
contrary determination. As a result of the uncertainty in the application of
Section 4999 of the Code (or any successor provision thereto) and the
possibility of similar uncertainty regarding state or local tax law at the time
of any determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (an “Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts or fails to pursue its
remedies pursuant to Section 6(a) hereof and the Executive thereafter is
required to make a payment of any Excise Tax, the Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and the Executive as promptly as possible. Any such Underpayment shall
be promptly paid by the Company to, or for the benefit of, the Executive within
five business days after receipt of such determination and calculations.
               (iii) The federal, state and local income or other tax returns
filed by the Executive (or any filing made by a consolidated tax group which
includes the Company) shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Tax, and at the request of the Company, provide to the Company true and
correct copies (with any amendments) of his/her federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five business days pay to the Company the amount of such
reduction.
               (iv) The Company and the Executive shall each provide the
Accounting Firm access to and copies of any books, records and documents in the
possession of the Company or the Executive, as the case may be, reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determination
contemplated by Section 6(a) hereof.
               (v) The fees and expenses of the Accounting Firm for its services
in connection with the determinations and calculations contemplated by
Sections 6(a)(ii) and (iv) hereof shall be borne by the Company. If such fees
and expenses are initially advanced by the Executive, the Company shall
reimburse the Executive the full amount of such fees and expenses within five
business days after receipt from the Executive of a statement therefor and
reasonable evidence of his/her payment thereof.
          (b) In the event that the Internal Revenue Service claims that any
payment or benefit received under this Agreement constitutes an “excess
parachute payment,” within the meaning of Section 280G(b)(1) of the Code, the
Executive shall notify the Company in writing of such claim. Such notification
shall be given as soon as practicable but no later than 10 business days after
the Executive is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30 day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall (i) give the Company any information reasonably
requested by the Company relating to such claim; (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company and reasonably satisfactory to the Executive; (iii) cooperate with
the Company in good faith in order to effectively contest such claim; and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that

6



--------------------------------------------------------------------------------



 



the Company shall bear and pay directly all costs and expenses (including, but
not limited to, additional interest and penalties and related legal, consulting
or other similar fees) incurred in connection with such contest and shall
indemnify and hold the Executive harmless, on an after-tax basis, for and
against any Excise Tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.
          (c) The Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis, and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or other tax
(including interest and penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided, further, that if the Executive is required to extend the statute
of limitations to enable the Company to contest such claim, the Executive may
limit this extension solely to such contested amount. The Company’s control of
the contest shall be limited to issues with respect to which a corporate
deduction would be disallowed pursuant to Section 280G of the Code and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority. In
addition, no position may be taken nor any final resolution be agreed to by the
Company without the Executive’s consent if such position or resolution could
reasonably be expected to adversely affect the Executive (including any other
tax position of the Executive unrelated to matters covered hereby).
          (d) If, after the receipt by the Executive of an amount advanced by
the Company in connection with the contest of the Excise Tax claim, the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto);
provided, however, if the amount of that refund exceeds the amount advanced by
the Company or it is otherwise determined for any reason that additional amounts
could be paid to the Named Executive without incurring any Excise Tax, any such
amount will be promptly paid by the Company to the named Executive (or shall be
applied to reduce any amount that Executive would otherwise be required to pay
the Company). If, after the receipt by the Executive of an amount advanced by
the Company in connection with an Excise Tax claim, a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
the denial of such refund prior to the expiration of 30 days after such
determination, such advance shall be forgiven and shall not be required to be
repaid and shall be deemed to be in consideration for services rendered after
the date of the Termination.
     7. Expenses. In addition to all other amounts payable to the Executive
under this Agreement, the Company shall pay or reimburse the Executive for
reasonable legal fees (including without limitation, any and all court costs and
reasonable attorneys’ fees and expenses) incurred by the Executive in connection
with or as a result of any claim, action or proceeding brought by the Company or
the Executive with respect to or arising out of this Agreement or any provision
hereof; provided, however, that the Company shall have no obligation to pay any
such legal fees, if (i) in the case of an action brought by the Executive, the
Company is successful in establishing with the court that the Executive’s action
was frivolous or otherwise without any reasonable legal or factual basis; or
(ii) in connection with any such claim, action or proceeding arising out of
Section 12 of this Agreement.
     8. Obligations Absolute; Non-Exclusivity of Rights; Joint Several
Liability.
          (a) The obligations of the Company to make the payments to the
Executive, and to make the arrangements, provided for herein shall be absolute
and unconditional and shall not be reduced by any circumstances, including
without limitation any set-off, counterclaim, recoupment, defense or other right
which the Company may have against the Executive or any third party at any time.
          (b) Nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by the Company or any other Employer and for which the
Executive may qualify, nor shall anything herein limit or reduce such rights as
the Executive may have under any agreements with the Company or any other
Employer.

7



--------------------------------------------------------------------------------



 



          (c) Each entity included in the definition of “Employer” and any
successors or assigns shall be joint and severally liable with the Company under
this Agreement.
     9. Not an Employment Agreement; Effect On Other Rights.
          (a) This Agreement is not, and nothing herein shall be deemed to
create, a contract of employment between the Executive and the Company. The
Company may terminate the employment of the Executive by the Company at any
time, subject to the terms of this Agreement and/or any employment agreement or
arrangement between the Company and the Executive that may then be in effect.
          (b) This Agreement supersedes all prior agreements covering change in
control or any other subject matter covered by this Agreement and Executive
hereby represents that the Executive has no other oral or written
representations, understandings or agreements with the Company or any of its
officers, directors or representatives covering any such subject matter and
agrees that any and all prior written agreements relating to such subject matter
shall be terminated effective as of the date of execution of this Agreement and
shall be of no further force or effect.
     10. Successors; Binding Agreement, Assignment.
          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business of the Company, by agreement to expressly,
absolutely and unconditionally assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a material
breach of this Agreement and shall entitle the Executive to terminate the
Executive’s employment with the Company or such successor for Good Reason
immediately prior to or at any time after such succession. As used in this
Agreement, “Company” shall mean (i) the Company as hereinbefore defined, and
(ii) any successor to all the stock of the Company or to all or substantially
all of the Company’s business or assets which executes and delivers an agreement
provided for in this Section 10(a) or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law, including any parent
or subsidiary of such a successor.
          (b) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s estate or designated beneficiary. Neither this Agreement nor any
right arising hereunder may be assigned or pledged by the Executive.
     11. Notice. For purpose of this Agreement, notices and all other
communications provided for in this Agreement or contemplated hereby shall be in
writing and shall be deemed to have been duly given when personally delivered,
delivered by a nationally recognized overnight delivery service or when mailed
United States certified or registered mail, return receipt requested, postage
prepaid, and addressed, in the case of the Company, to the Company at:
                     Tronox Incorporated
                     One Leadership Square,
               211 North Robinson
                    P.O. Box 268859
                     Oklahoma City, Oklahoma 73126-8859
                    Attention: Chief Executive Officer
                    (with a copy to General Counsel)
and in the case of the Executive, to the Executive at the address set forth on
the execution page at the end hereof.
     Either party may designate a different address by giving notice of change
of address in the manner provided above, except that notices of change of
address shall be effective only upon receipt.

8



--------------------------------------------------------------------------------



 



     12. Confidentiality.
          (a) The Executive shall retain in confidence any and all confidential
information concerning the Company and its respective business which is now
known or hereafter becomes known to the Executive, except as otherwise required
by law and except information (i) ascertainable or obtained from public
information, (ii) received by the Executive at any time after the Executive’s
employment by the Company shall have terminated, from a third party not employed
by or otherwise affiliated with the Company or (iii) which is or becomes known
to the public by any means other than a breach of this Section 12. Upon the
Termination of employment, the Executive will not take or keep any proprietary
or confidential information or documentation belonging to the Company.
          (b) The Executive acknowledges and agrees that the Company’s remedies
at law for a breach or threatened breach of any of the provisions of this
Section 12 would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by this
Agreement during the pendency of any dispute involving such Section and to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available. Upon the resolution of such dispute, any
payments or benefits required by this Agreement which were suspended during the
pendency of the dispute shall be paid or provided to the Executive if it is
determined that no breach of this Section 12 occurred.
     This paragraph 12 shall survive this Agreement.
     13. Release. In the event that the Company requests a release from the
Executive, in the form attached hereto as Exhibit A, then as a condition to
providing any payments or benefits under this Agreement, the Executive shall
deliver such release.
     14. Miscellaneous. No provision of this Agreement may be amended, altered,
modified, waived or discharged unless such amendment, alteration, modification,
waiver or discharge is agreed to in writing signed by the Executive and such
officer of the Company as shall be specifically designated by the Committee or
by the Board of Directors of the Company. No waiver by either party, at any
time, of any breach by the other party of, or of compliance by the other party
with, any condition or provision of this Agreement to be performed or complied
with by such other party shall be deemed a waiver of any similar or dissimilar
provision or condition of this Agreement or any other breach of or failure to
comply with the same condition or provision at the same time or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
     15. Severability. If any one or more of the provisions of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby. To the extent permitted by applicable law, each party hereto
waives any provision of law which renders any provision of this Agreement
invalid, illegal or unenforceable in any respect.
     16. Governing Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed exclusively by the laws of the
State of Delaware without giving effect to its conflict of laws rules. For
purposes of jurisdiction and venue, the Company and each Employer hereby
consents to jurisdiction and venue in any suit, action or proceeding with
respect to this Agreement in any court of competent jurisdiction in the state in
which Executive resides at the commencement of such suit, action or proceeding
and waives any objection, challenge or dispute as to such jurisdiction or venue
being proper.
     17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            TRONOX INCORPORATED.   

            By:         /s/ Thomas W. Adams         Thomas W. Adams        Chief
Executive Officer              By:         /s/ David J. Klvac         David J.
Klvac             

10



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE
     [                      ] (“Executive”), for and in consideration of the
payments and benefits that Executive shall receive under this Agreement, hereby
executes the following General Release (“Release”) and agrees as follows:
     1. Executive, on behalf of Executive, Executive’s agents, assignees,
attorneys, successors, assigns, heirs and executors, to, and Executive does
hereby fully and completely forever release the Company and its affiliates,
predecessors and successors and all of their respective past and/or present
officers, directors, partners, members, managing members, managers, Executives,
agents, representatives, administrators, attorneys, insurers and fiduciaries in
their individual and/or representative capacities (hereinafter collectively
referred to as the “Releasees”), from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which
Executive or Executive’s heirs, executors, administrators, successors and
assigns ever had, now have or may have against the Releasees or any of them, in
law, admiralty or equity, whether known or unknown to Executive, for, upon, or
by reason of, any matter, action, omission, course or thing whatsoever occurring
up to the date this Release is signed by Executive, including, without
limitation, in connection with or in relationship to Executive’s employment or
other service relationship with the Company or its affiliates, the termination
of any such employment or service relationship and any applicable employment,
compensatory or equity arrangement with the Company or its respective
affiliates; provided that such released claims shall not include any claims to
enforce Executive’s rights under, or with respect to, this Release (such
released claims are collectively referred to herein as the “Released Claims”).
     2. Notwithstanding the generality of clause (1) above, the Released Claims
include, without limitation, (a) any and all claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Civil
Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor Standards Act,
the Executive Retirement Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, and any and all
other federal, state or local laws, statutes, rules and regulations pertaining
to employment or otherwise, and (b) any claims for wrongful discharge, breach of
contract, fraud, misrepresentation or any compensation claims, or any other
claims under any statute, rule, regulation or under the common law, including
compensatory damages, punitive damages, attorney’s fees, costs, expenses and all
claims for any other type of damage or relief.
     3. This means that, by signing this Release, the Executive shall have
waived any right to which the Executive may have had to bring a lawsuit or make
any claim against the Releasees based on any acts or omissions of the releasees
up to the date of the signing of this Release.
     4. Executive represents that he has read carefully and fully understands
the terms of this Release, and that Executive has been advised to consult with
an attorney and have had the opportunity to consult with an attorney prior to
signing this Release. Executive acknowledges that he is executing this Release
voluntarily and knowingly and that he has not relied on any representations,
promises or agreements of any kind made to Executive in connection with
Executive’s decision to accept the terms of this Release, other than those set
forth in this Release. Executive acknowledges that Executive has been given at
least twenty-one (21) days to consider whether Executive wants to sign this
Release and that the Age Discrimination in Employment Act gives Executive the
right to revoke this Release within seven (7) days after it is signed, and
Executive understands that he will not receive any payments due him under this
Release until such seven (7) day revocation period (the “Revocation Period”) has
passed and then, only if Executive has not revoked this Release. To the extent
Executive has executed this Release within less than twenty-one (21) days after
its delivery to Executive, Executive hereby acknowledges that his decision to
execute this Release prior to the expiration of such twenty-one (21) day period
was entirely voluntary.

            TRONOX INCORPORATED
   

         
 
Executive
 
 
Title:    
 
  Name:    

11